DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on August 3, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 16, 18-21, 23-25, 27-30, 55, 57, and 58 are pending and under consideration in this action. Claims 1-15, 17, 22, 26, 31-54, and 56 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.

Claim Interpretation
Claim 16 and the claims that depend from claim 16 contain the transitional language “consisting essentially of” with regards to the method.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19-21, 23-25, 27, 29, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2015/0075239 A1; of record) and Vegetable Garden Hub (Soil Improvement for Vegetable Gardening; of record).
Applicant claims a method for improving crop yield, consisting essentially of:
applying a crop yield improvement agent to a field prior to or simultaneous with planting a crop, the crop yield improvement agent being independent of a seed of the crop including:
	a sugar selected from a monosaccharide or a disaccharide; and
	an optional fertilizer,
	wherein the sugar is applied at a rate of at least 25 pounds per acre per application and wherein said application of sugar does not exceed 250 pounds per acre.

Note: The rejection set forth herein below has been modified.

	Yamashita discloses soil amendment compositions used to improve soil. The compositions are aqueous compositions that include a carbon skeleton energy component (CSE); a macronutrient; a vitamin cofactor; a complexing agent; and at least one exotic micronutrient component, and an ionophore component (abstract; para.0068). The compositions are prepared by combining water with the various agents under conditions sufficient to produce an aqueous solution containing the various agents (para.0066). The composition is introduced into the soil such that the desired concentration of the disparate components of the composition is obtained in the soil (para.0070).
	Among the beneficial uses of Yamashita’s aqueous compositions are increasing indigenous soil microbe populations. Beneficial microbes whose population may be increased by composition include bacteria, fungi, actinomycetes, various free-living invertebrates, and the like. Yamashita discloses that applying the composition to the soil results in at least a 2-fold increase, usually at least about a 20-fold increase and more usually at least about 40-fold increase in the microbe population in the treated soil (para.0079).
	The CSE components are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. The CSE component provides a complex array of various carbon compounds such that a varied enzymology is induced in microbes present in the target soil. As such, CSE sources that favor ancestral, beneficial species, which normally carry complex enzyme systems (as opposed to more simplified forms hosted by facultative pathogens) are of interest. The CSE may be sugars, such as sucrose, fructose, glucose, lactose, galactose, dextrose, and maltose (para.0015). The amount of CSE component in the composition ranges from about 5-75% w/w (para. 0017).
With regards to the instant claims 23, 27 and 29, there does not appear to be a structural difference between, for example, sucrose and fructose that is refined, and their natural, unrefined counterparts. Thus, although Yamashita does not appear to explicitly disclose that the sucrose and fructose are refined, because Yamashita’s sucrose and fructose are structurally the same as the sucrose and fructose recited in the instant claims, absent evidence to the contrary, Yamashita’s disclosed sugars reads on the sugars recited in the instant claims 23, 27 and 29.
	Among the suitable macronutrients that may be used as the macronutrient component of the composition is ammonium phosphate (para.0018, 0021).
	For soil amendment applications, the aqueous composition is introduced into the soil such that the desired concentration of the disparate components of the composition is obtained in the soil. Introducing the composition into the soil for soil amendment application results in a concentration of the CSE component in the soil that is at least about 5 ppm, and generally does not exceed about 200 ppm (about 10-400 pounds of the composition per acre1). The amount of aqueous composition that is used during any one application will vary depending on the nature of the soil, the nature of the composition, the environmental conditions, etc. Where crops are treated with the compositions, the amount that is applied based on treated acreage is generally at least about 5-240 gal per acre (para.0070-0071). 
As discussed above, in an embodiment, the CSE component is in the composition in an amount ranging from about 5-75% w/w (para.0017; Yamashita claim 9). In the case that that the CSE is glucose, sucrose, or fructose and makes up 10% w/w of the composition, the following chart displays the approximate calculations of the range of amounts of the ACSE being applied (lbs/acre) when the composition is applied at a rate of 5-240 gal/acre:
ACSE
Density
(g/ml)
10% (w/w) of 5 gal/acre 
(0.5 gal/acre)
10% (w/w) of 240 gal/acre 
(24 gal/acre)
Glucose
1.56
7 lb/acre
312 lb/acre
Sucrose
1.59
7 lb/acre
 318 lb/acre
Fructose
1.69
7 lb/acre
 338 lb/acre


Depending on the nature of the soil, the nature of the composition, and the environmental conditions, the composition may be applied more than once over a given period of time (para.0072).
	With regards to the instant claim 57, because the CSE component (e.g., sucrose, fructose, glucose, lactose, galactose, dextrose, or maltose) and macronutrient (e.g., ammonium phosphate) is disclosed as being in a single composition, it reads on the fertilizer and sugar being mixed prior to application. Furthermore, as discussed above, Yamashita discloses that the compositions are prepared by combining water with the various agents under conditions sufficient to produce an aqueous solution containing the various agents.
The aqueous compositions find use in a variety of different applications, such as: the control of soil borne pests and pathogens; the improvement of water filtration; the improvement in mineral release; the enhancement in the water holding capacity of soil; the mellowing of soil textural qualities; the enhancement of the decomposition of plant tissues and accelerated degradation of potentially toxic chemicals and/or allelopathic chemicals; the improvement of root mass in plants grown in treated soil; increasing indigenous beneficial soil microbe populations; and the like. A variety of soil borne pests may be controlled with the compositions. Such pests include plant parasitic nematodes (para.0077). Yamashita’s methods also result in enhancement of crop yield (para.0084).

Yamashita does not appear to explicitly disclose applying their aqueous composition prior to or simultaneous with planting a crop. Vegetable Garden Hub is relied upon for this disclosure. The teachings of Vegetable Garden Hub are set forth herein below.

Vegetable Garden Hub discloses that soil improvements can be made by use of amendments, which are nutrient-dense organic matter that is worked into the soil (pg.1, para.; pg.2, para.2). Vegetable Garden Hub discloses that amendments are added and worked into the top 8 to 10 inches of soil, or dug in beneath the site where a transplant will be place up to two weeks prior to planting (pg.3, Improving Soil with Amendments, para.1).
As discussed above, Yamashita discloses aqueous soil amendment compositions. In light of Vegetable Garden Hub’s disclosure that soil amendments are known to be added and worked into the soil up to two weeks prior to planting, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Yamashita with the teachings of Vegetable Garden Hub, and apply Yamashita’s soil amendment composition to the soil where a crop is to be planted prior to planting the crops. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of preparing soil that is conducive for optimal crop growth and yield upon planting (e.g., soil with improved water filtration, soil where soil-borne pests and pathogens have been controlled, soil with improved mineral release, and soil with increased indigenous beneficial soil microbe populations). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Yamashita discloses that their soil amendments compositions are intended to be applied to soil and intended to be beneficial for crop growth and yield, and Vegetable Garden Hub discloses that soil amendments are known in the art to be added into the soil prior to planting.
With regards to the claimed application rate of the sugar as recited in the instant claims 16, 17, and 19-21, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, as discussed above, Yamashita discloses that the CSE components (e.g., glucose, sucrose, fructose) are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation, discloses that the CSE component is present in the composition in an amount ranging from about 5-75% w/w, and discloses that introducing the composition into the soil for soil amendment application results in a concentration of the CSE component in the soil that is at least about 5 ppm, and generally does not exceed about 200 ppm (about 10-400 pounds of the composition per acre). Thus, in the case that the CSE component made up about 50% w/w of the composition, the amount of the CSE component present in the soil when applied for soil amendment application would be about 5-200 pounds per acre. 
Yamashita also discloses that the amount of aqueous composition that is used during any one application will vary depending on the nature of the soil, the nature of the composition, the environmental conditions, etc. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to optimize the amount of the CSE component (e.g., glucose, sucrose, fructose) being applied to the soil as soil amendment based on factors such as the nature of the soil, the amount of beneficial soil microbes present in the soil prior to planting, etc., e.g., increasing the amount of CSE component being applied if the population of beneficial soil microbes in the soil is low. Moreover, as evidenced by Yamashita’s disclosure of the greater amounts suitable for application when applied to crops, increasing the application rate the composition and CSE component do not appear to be detrimental to the crops to be grown. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2015/0075239 A1; of record) and Vegetable Garden Hub (Soil Improvement for Vegetable Gardening; of record) as applied to claims 16, 19-21, 23-25, 27, 29, 55, and 57, further in view of Curtis (Food Product Design; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the refined fructose is in a liquid form, said liquid form being high fructose corn syrup.

	The teachings of Yamashita and Vegetable Garden Hub, and the motivation for their combination are set forth above and incorporated herein. 

	The combined teachings of Yamashita and Vegetable Garden Hub do not appear to explicitly disclose wherein the refined fructose is in a liquid form, said liquid form being high fructose corn syrup. Curtis is relied upon for this disclosure. The teachings of Curtis are set forth herein below.

Curtis is relied upon for the disclosure of known sugars. Glucose, fructose, and galactose are common monosaccharides. Sucrose, lactose, and maltose are common disaccharides (pg.3, para.2). Other sources of mono- and disaccharides include corn syrup and high fructose corn syrup (HFCS). (pg.3, para.4). With regards to HFCS, Curtis discloses that HFCS contains 45-55% fructose, which is essentially the same amount of fructose as sucrose. HFCS also differs from sucrose in that it contains maltose and other higher-molecular-weight saccharides (pg.4, para.5). 
As discussed above, Yamashita discloses that sucrose and fructose are among the suitable sugars for their aqueous soil amendment composition. In light of Curtis’s disclosure that high fructose corn syrup is a liquid mixture of fructose and sucrose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further combine the teachings of Yamashita and Vegetable Garden Hub with the teachings of Curtis and use HFCS as the sugar component in Yamashita’s aqueous soil amendment composition. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because high fructose corn syrup is a liquid mixture of sucrose and fructose, and Yamashita discloses fructose and sucrose as suitable sugars to use in their aqueous composition.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 16, 18, 23-25, 27, 29, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Yamashita 2001) (US 6,309,440; of record) and Vegetable Garden Hub (Soil Improvement for Vegetable Gardening; of record).
Applicant claims a method for improving crop yield, consisting essentially of:
applying a crop yield improvement agent to a field prior to or simultaneous with planting a crop, the crop yield improvement agent being independent of a seed of the crop including:
	a sugar selected from a monosaccharide or a disaccharide; and
	an optional fertilizer,
	wherein the sugar is applied at a rate of at least 25 pounds per acre per application and wherein said application of sugar does not exceed 250 pounds per acre.

	Yamashita 2001 discloses a composition for stimulating growth of plants, e.g., increase in crop production. The composition comprises a carbon skeleton/energy component, typically a sugar or mixture of sugars; a macronutrient component providing the elements nitrogen, phosphorus, potassium, and calcium, preferably also magnesium and sulfur; a micronutrient component providing zinc, iron, and manganese, preferably also copper, boron, molybdenum and cobalt. The composition may be in the form of an aqueous solution, and it may be applied as a soil amendment (abstract).
	In an embodiment, the aqueous composition comprises (a) from about 5-75 weight percent of a carbon skeleton/energy component; (b) a macronutrient component comprising a water soluble nitrogen source and a water soluble phosphorous source; (c) a vitamin/cofactor; and (d) from about 5-75 weight percent of a complexing agent (Yamashita 2001 claim 4). Further, in an embodiment, the carbon skeleton/energy component may be present in the composition in an amount ranging from 25-70% (col.5-6; Table 1A).
Among the suitable carbon skeleton/energy components include lactose, dextrose, fructose, galactose, glucose, maltose, sucrose and combinations and mixtures thereof (Yamashita 2001 claim 4; col.10, ln.22-28). The function of the assimilable carbon skeleton/energy (CSE) component is to supply carbon skeleton for synthesis of proteins and other plant molecules and to supply energy for plant metabolism (col.10, ln.22-28). 
	Among the suitable macronutrients includes ammonium phosphate (reading on fertilizer) (col.6, ln.62).
	With regards to the instant claim 57, Because the carbon skeleton/energy component (e.g., lactose, dextrose, fructose, galactose, glucose, maltose, sucrose and combinations and mixtures thereof) and macronutrient (e.g., ammonium phosphate) is disclosed as being in a single composition, it reads on the fertilizer and sugar being mixed prior to application.
	Yamashita 2001 discloses that a central theme of any effective soil management program relies on maintaining the organic matter and thus microbial fractions of the soil. Under ideal conditions, an entire ecologically coordinated, yet diverse, group of microbes can improve the soil in a myriad of ways: increase water retention and availability to roots; increase the overall and rate of water drainage; improve soil aeration; increase the availability of otherwise soil-bound macro and micronutrients; add nitrogen to the soil; increase the rate of conversion of ammonia forms to nitrates; buffer the plant roots from harmful and toxic levels of chemicals and/or elements; degrade harmful chemicals; reduce populations of soil-borne plant pathogens and/or reduce the opportunity for their pathogenesis (col.28, ln.65 to col.29, ln. 23). 
	Among the crops that may be used with Yamashita 2001’s compositions include: wheat, corn, sorghum, legumes, sugar cane, and fruit and nut crops (col.41, ln.18 to col.43, ln.51). For example, Yamashita 2001 discloses that for wheat, 1-5 gallons per acre of their composition may be applied, and may be applied 3-6 times (thus reading on the method having at least a second application step).
As discussed above, Yamashita 2001 discloses that the CSE component is in the composition in an amount ranging from about 5-75 weight percent. In the case that that the CSE is glucose, sucrose, or fructose makes up 70% w/w of the composition, the following chart displays the approximate calculations of the range of amounts of the ACSE being applied (lbs/acre) when the composition is applied at a rate of 5 gal/acre:
ACSE
Density
(g/ml)
70% (w/w) of 5 gal/acre 
(3.5 gal/acre)
Glucose
1.56
About 46 lb/acre
Sucrose
1.59
About 46 lb/acre
Fructose
1.69
About 49 lb/acre



Yamashita 2001 does not appear to explicitly disclose applying their aqueous composition prior to or simultaneous with planting a crop. Vegetable Garden Hub is relied upon for this disclosure. The teachings of Vegetable Garden Hub are set forth herein below.

Vegetable Garden Hub discloses that soil improvements can be made by use of amendments, which are nutrient-dense organic matter that is worked into the soil (pg.1, para.; pg.2, para.2). Vegetable Garden Hub discloses that amendments are added and worked into the top 8 to 10 inches of soil, or dug in beneath the site where a transplant will be place up to two weeks prior to planting (pg.3, Improving Soil with Amendments, para.1).

As discussed above, Yamashita 2001 discloses that their aqueous compositions may be applied as a soil amendment. In light of Vegetable Garden Hub’s disclosure that soil amendments are known to be added and worked into the soil up to two weeks prior to planting, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Yamashita 2001 with the teachings of Vegetable Garden Hub, and apply Yamashita 2001’s composition to the soil where a crop is to be planted prior to planting crops. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of preparing soil that is conducive for optimal crop growth and yield upon planting (e.g., increase water retention and availability to roots; increase the overall and rate of water drainage; improve soil aeration; increase the availability of otherwise soil-bound macro and micronutrients; add nitrogen to the soil; increase the rate of conversion of ammonia forms to nitrates; buffer the plant roots from harmful and toxic levels of chemicals and/or elements; degrade harmful chemicals; reduce populations of soil-borne plant pathogens and/or reduce the opportunity for their pathogenesis). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Yamashita 2001 discloses that their compositions are intended to be applied to soil as a soil amendment and intended to be beneficial for crop growth and yield, and Vegetable Garden Hub discloses that soil amendments are known in the art to be added into the soil prior to planting.
With regards to the claimed application rate of the sugar as recited in the instant claims 16 and 17, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, as discussed above, Yamashita 2001 discloses that the CSE components (e.g., glucose, sucrose, fructose) supply carbon skeleton for synthesis of proteins and other plant molecules and to supply energy for plant metabolism, discloses that the CSE component is present in the composition in an amount ranging from about 5-75% w/w, and discloses a suitable range of application rate of the composition (e.g. applied at a rate of 1-5 gal/acre). In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to optimize the amount of the CSE component (e.g., glucose, sucrose, fructose) being applied to the soil based on factors such as the condition of the soil prior to application, e.g., increasing the amount of CSE component being applied if the soil is lacking in proteins, plant molecules, and energy supply for plant metabolism. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Yamashita 2001) (US 6,309,440; of record) and Vegetable Garden Hub (Soil Improvement for Vegetable Gardening; of record) as applied to claims 16, 18, 23-25, 27, 29, 55, and 57, further in view of Curtis (Food Product Design; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the refined fructose is in a liquid form, said liquid form being high fructose corn syrup.

	The teachings of Yamashita 2001 and Vegetable Garden Hub, and the motivation for their combination are set forth above and incorporated herein. 

	The combined teachings of Yamashita 2001 and Vegetable Garden Hub do not appear to explicitly disclose wherein the refined fructose is in a liquid form, said liquid form being high fructose corn syrup. Curtis is relied upon for this disclosure. The teachings of Curtis are set forth herein below.

Curtis is relied upon for the disclosure of known sugars. Glucose, fructose, and galactose are common monosaccharides. Sucrose, lactose, and maltose are common disaccharides (pg.3, para.2). Other sources of mono- and disaccharides include corn syrup and high fructose corn syrup (HFCS). (pg.3, para.4). With regards to HFCS, Curtis discloses that HFCS contains 45-55% fructose, which is essentially the same amount of fructose as sucrose. HFCS also differs from sucrose in that it contains maltose and other higher-molecular-weight saccharides (pg.4, para.5). 

As discussed above, Yamashita 2001 discloses that sucrose and fructose are among the suitable sugars for their aqueous composition. In light of Curtis’s disclosure that high fructose corn syrup is a liquid mixture of fructose and sucrose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further combine the teachings of Yamashita 2001 and Vegetable Garden Hub with the teachings of Curtis and use HFCS as the sugar component in Yamashita 2001’s aqueous composition. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because high fructose corn syrup is a liquid mixture of sucrose and fructose, and Yamashita 2001 discloses fructose and sucrose as suitable sugars to use in their aqueous composition.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 16, 23-25, 27, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lehtonen et al. (Lehtonen) (WO 2013/128080 A1; of record), Yamashita (US 2015/0075239 A1; of record), and Vegetable Garden Hub (Soil Improvement for Vegetable Gardening; of record).
Applicant claims a method for improving crop yield, consisting essentially of:
applying a crop yield improvement agent to a field prior to or simultaneous with planting a crop, the crop yield improvement agent being independent of a seed of the crop including:
	a sugar selected from a monosaccharide or a disaccharide; and
	an optional fertilizer,
	wherein the sugar is applied at a rate of at least 25 pounds per acre per application and wherein said application of sugar does not exceed 250 pounds per acre.

	Lehtonen discloses fertilizer compositions comprising a carbon source and a source of nitrogen. Carbon is in the form that can be readily up-taken by soil bacteria, and the fertilizer is used to promote uptake of endogenous soil nutrient resources by plant (abstract). An object of Lehtonen’s invention is to provide alternative ways of feeding soil using novel fertilization compositions comprising at least carbon and nitrogen sources. Particularly, the object is to provide fertilizer that enhances function of natural soil bacteria resulting in enhanced microbial activity and thereby availability of mineralized nutrients in soil and activated humus biosynthesis (pg.2, ln.28 to pg.3, ln.1). In an embodiment, the fertilizer composition is used for fertilizing soil bacteria and plants. Among the preferable uses of the fertilizer composition is for agricultural plant production (pg.13, ln.27-30).
	Lehtonen discloses that it is known in the art that addition of glucose into soil activates soil bacteria to degrade soil organic matter in a process called priming effects. Priming effects have been found to depend on the microbial carbon content of the soil: priming effect vs. easily-available substrate carbon added to the soil/microbial carbon content of the organic carbon content of the soil (% by weight). This dependence of glucose induced priming effects is linear to 15% by weight (of added priming carbon in relation to microbial carbon), and after 50% by weight an exponential decrease or even a switch to negative priming effect is often observed at about 500 or 600% by weight. Lehtonen discloses that it is also known nitrogen compounds, e.g., amino acids or fertilizer nitrogen, at low levels strengthen the priming effects. Soil bacteria need two energy carbons for cell respiration to bind one carbon into their cell structure. Soil bacteria bind carbon and nitrogen in their cell structure in the carbon/nitrogen ratio 5:106:1. Nutrients from the turnover of soil bacterial will become available plant nutrients (pg.1, ln.21 to pg.2, ln.2).
	Among the suitable carbon sources include mono- and disaccharides, glucose being the most typical monosaccharide, and sucrose as the disaccharide (pg.5, ln.5-30). The priming carbon content should be at least 33% by weight, most preferably at least 55% by weight (pg.9, ln.29-32; Lehtonen claim 2). The amount of the easily available carbon in said carbon source is 2-35% by weight calculated form the dry weight of the fertilizer. The amount of carbon to be added is dependent on the organic carbon content in the soil and on the microbial carbon content in the organic carbon (pg.5, ln.31-35). 
	Lehtonen discloses that the priming carbon source in the fertilizer product is preferably an industrial or agricultural by-product which is accepted or will be accepted for use as a fertilizer or soil amendment (pg.6, ln.25-27). 
	Lehtonen discloses that the nitrogen source is preferably an organic nitrogen source or ammonium nitrogen source or a combination of both. Ammonium nitrogen sources include urea and various ammonium salts and urea and ammonium containing fertilizers (pg.9, ln.1-11). 
	The fertilizer composition is suitable to be applied in any known method such as granulates. The composition can be applied to cultivated soil (pg.12, ln.20-23). In a method of manufacturing the fertilizer, the steps comprise: providing a priming carbon source and nitrogen source; and forming a dry or wet mixture of components (reading on wherein the fertilizer and sugar are mixed prior to application); and optionally drying said mixture to decrease water content of wet or moist mixture (pg.13, ln.1-9). In an embodiment, the mixture is formed into a granulated fertilizer product (Lehtonen claim 13). Granulated product is obtained by forming the mixture having suitable humidity into granulated fertilizer (pg.13, ln.17-18). Granules are formed using conventional methods (pg.13, ln.19-21). 

Lehtonen does not appear to explicitly disclose applying their aqueous composition prior to or simultaneous with planting a crop; or the sugar application rate as recited in the instant claim 16. Yamashita and Vegetable Garden Hub are relied upon for these disclosures. Their teachings are set forth herein below.

Yamashita discloses soil amendments compositions used to improve soil. The compositions are aqueous compositions that include a carbon skeleton energy component (CSE); a macronutrient; a vitamin cofactor; a complexing agent; and at least one exotic micronutrient component, and an ionophore component (abstract; para.0068). The composition is introduced into the soil such that the desired concentration of the disparate components of the composition is obtained in the soil (para.0070).
	Among the beneficial uses of Yamashita’s aqueous compositions are increasing indigenous soil microbe populations. Beneficial microbes whose population may be increased by composition include bacteria, fungi, actinomycetes, various free-living invertebrates, and the like. Yamashita discloses that applying the composition to the soil results in at least a 2-fold increase, usually at least about a 20-fold increase and more usually at least about 40-fold increase in the microbe population in the treated soil (para.0079).
The CSE components are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. The CSE component provides a complex array of various carbon compounds such that a varied enzymology is induced in microbes present in the target soil. As such, CSE sources that favor ancestral, beneficial species, which normally carry complex enzyme systems (as opposed to more simplified forms hosted by facultative pathogens) are of interest. Among the suitable sugars include glucose and sucrose (para.0015). The amount of CSE component in the composition ranges from about 5-75% w/w (para. 0017).
With regards to the instant claims 23 and 27, there does not appear to be a structural difference between, for example, sucrose and fructose that is refined, and their natural, unrefined counterparts. Thus, although Yamashita does not appear to explicitly disclose that the sucrose and fructose are refined, because Yamashita’s sucrose and fructose are structurally the same as the sucrose and fructose recited in the instant claims, absent evidence to the contrary, Yamashita’s disclosed sugars reads on the sugars recited in the instant claims 23 and 27.
	Among the suitable macronutrients that may be used as the macronutrient component of the composition are urea and ammonium phosphate (para.0018, 0020, 0021).
	For soil amendment applications, the aqueous composition is introduced into the soil such that the desired concentration of the disparate components of the composition is obtained in the soil. The amount of aqueous composition that is used during any one application will vary depending on the nature of the soil, the nature of the composition, the environmental conditions, etc. Where crops are treated with the compositions, the amount that is applied based on treated acreage is generally at least about 5-240 gal per acre (para.0070-0071). 
As discussed above, in an embodiment, the CSE component is in the composition in an amount ranging from about 5-75% w/w (para.0017; Yamashita claim 9). In the case that that the CSE is glucose, sucrose, or fructose makes up 10% w/w of the composition, the following chart displays the approximate calculations of the range of amounts of the ACSE being applied (lbs/acre) when the composition is applied at a rate of 5-240 gal/acre:
ACSE
Density
(g/ml)
10% (w/w) of 5 gal/acre 
(0.5 gal/acre)
10% (w/w) of 240 gal/acre 
(24 gal/acre)
Glucose
1.56
7 lb/acre
312 lb/acre
Sucrose
1.59
7 lb/acre
 318 lb/acre


Vegetable Garden Hub discloses that soil improvements can be made by use of amendments, which are nutrient-dense organic matter that is worked into the soil (pg.1, para.; pg.2, para.2). Vegetable Garden Hub discloses that amendments are added and worked into the top 8 to 10 inches of soil, or dug in beneath the site where a transplant will be place up to two weeks prior to planting (pg.3, Improving Soil with Amendments, para.1).

	As discussed above, Lehtonen’s fertilizer composition, which comprises a carbon source (e.g., glucose or sucrose) and a nitrogen source (e.g., urea) is used for fertilizing soil bacteria. Similarly, Yamashita discloses that their composition, which comprises a carbon skeleton energy component (e.g., glucose or sucrose) and a macronutrient (e.g., urea), is used as a soil amendment to improve soil; particularly by increasing indigenous soil microbe populations. In light of Vegetable Garden Hub’s disclosure that soil amendments are known to be added and worked into the soil up to two weeks prior to planting, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Lehtonen with the teachings of Yamashita and Vegetable Garden Hub, and apply Lehtonen’s fertilizer composition as a soil amendment composition to the soil where a crop is to be planted prior to planting crops. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of preparing soil that is conducive for optimal crop growth and yield upon planting (e.g., enhancing the function of beneficial soil bacteria, which in turn will lead to enhancing the availability of nutrients for plant production). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Lehtonen discloses a composition for application to soil, which is intended to fertilize soil bacteria; Yamashita discloses that the contents of Lehtonen’s compositions are known to be used as soil amendments; and Vegetable Garden Hub discloses that soil amendments are known in the art to be added into the soil prior to planting.
	With regards to the application rate of the sugar component of Lehtonen’s fertilizer composition. As discussed above, both Lehtonen and Yamashita disclose the use of the sugar component (e.g., glucose, sucrose) of their respective compositions for promoting beneficial soil microbial proliferation. Because both Lehtonen and Yamashita disclose the use of the sugar component, and their overall compositions, for the same purpose of promoting beneficial soil microbial proliferation, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to try the application rate disclosed by Yamashita above for Lehtonen’s fertilizer (so that the sugar component of Lehtonen’s fertilizer is applied in amounts within Yamashita’s disclosed application range). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, as discussed above, Lehtonen discloses that it is known in the art that the addition of glucose into soil activates soil bacteria to degrade soil organic matter in a process called priming effects, and the relationship between adding priming carbon source and the induced priming effects, and Yamashita discloses that glucose and sucrose are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation, and discloses a range of application rates suitable for the purpose of promoting microbial proliferation. Yamashita also discloses that the amount of aqueous composition that is used during any one application will vary depending on the nature of the soil, the nature of the composition, the environmental conditions, etc.. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to optimize the amount of the carbon component (e.g., glucose or sucrose) being applied to the soil based on factors such as the nature of the soil, the amount of beneficial soil microbes present in the soil prior to planting, etc.. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lehtonen et al. (Lehtonen) (WO 2013/128080 A1; of record), Yamashita (US 2015/0075239 A1; of record), and Vegetable Garden Hub (Soil Improvement for Vegetable Gardening; of record) as applied to claims 16, 23-25, 27, and 57, further in view of Curtis (Food Product Design; of record) and evidenced by Cargill (A world of sugar solutions; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the refined sucrose is in a solid form, said solid form being granulated white sugar.

	The combined teachings of Lehtonen, Yamashita, and Vegetable Garden Hub, and the motivation for their combination are set forth above and incorporated herein.

	The combined teachings of Lehtonen, Yamashita, and Vegetable Garden Hub do not appear to explicitly disclose wherein the refined sucrose is in a solid form, said solid form being granulated white sugar. Curtis is relied upon for this disclosure. The teachings of Curtis are set forth herein below.

Curtis is relied upon for the disclosure of known sugars. Glucose, fructose, and galactose are common monosaccharides. Sucrose, lactose, and maltose are common disaccharides (pg.3, para.2). Curtis discloses that sugar can come in various other guises, such as granulated white sugar (pg.3, para.4). As evidenced by Cargill, granulated white sugar is sugar having a sucrose content of not less than 99.85% (pg.1, Granulated sugar). 

As discussed above, Lehtonen discloses that sucrose is among the suitable sugars for the composition. In light of Curtis’s disclosure (evidenced by Cargill) that granulated white sugar is sugar having a sucrose content of not less than 99.85%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further combine the teachings of Lehtonen, Yamashita, and Vegetable Garden Hub with the teachings of Curtis and use granulated white sugar as the carbon component in Lehtonen’s composition. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because granulated white sugar is sugar having a sucrose content of not less than 99.85%, and Lehtonen discloses sucrose as a suitable sugar to use in the composition.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Lehtonen et al. (Lehtonen) (WO 2013/128080 A1; of record), Yamashita (US 2015/0075239 A1; of record), and Vegetable Garden Hub (Soil Improvement for Vegetable Gardening; of record) as applied to claims 16, 23-25, 27, and 57, further in view of Lynch et al. (Lynch) (US 2004/0009878 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the fertilizer and sugar are physically or chemically adhered together prior to application.

	The combined teachings of Lehtonen, Yamashita, and Vegetable Garden Hub, and the motivation for their combination are set forth above and incorporated herein.

	The combined teachings of Lehtonen, Yamashita, and Vegetable Garden Hub do not appear to explicitly disclose w the fertilizer and sugar are physically or chemically adhered together prior to application. Lynch is relied upon for this disclosure. The teachings of Lynch are set forth herein below.

	Lynch discloses a water-dispersible particle that disperses into more than 100 pieces upon contact with water. The particles comprise a bioavailable nitrogen containing ingredient, such as urea (fertilizer), and a binder, such as glucose or sucrose (para.0009-0011, 0015, 0017; Lynch claims 1, 5, 11). 
	The process of making the water-dispersible particle comprises the steps of mechanically aggregating into a pellet: a nitrogen-containing ingredient bioavailable to a targeted desirable organism and a binder; and drying the pellet (Lynch claim 35). In a preferred embodiment, the nitrogen-containing ingredient are mechanically aggregated into pellets in a pan-granulator in the presence of a binder. The binder is sprayed into the pan granulated with the nitrogen-containing ingredient (para.0022-0024). In light of Lynch’s disclosure that each pellet comprises both the nitrogen-containing ingredient and binder aggregated together, and Lynch’s disclosure of the production method of water-dispersible particles, the nitrogen-containing ingredient (e.g., urea, which reads on a fertilizer) and binder (e.g., glucose or sucrose) appear to be physically adhered together prior to application.
	Lynch discloses that the pellets, when handled without coming into contact with water, have physical characteristics similar to existing controlled release nitrogen granules, allowing broadcast application. Following application, the pellets disperse on contact with moisture from the treated area itself, from irrigation or from natural precipitation. The dispersion of the pellets allows the controlled release nitrogen and other active ingredients, to be deposited downwards and laterally from the original position of the pellet, so that the controlled release nitrogen and other active ingredients are less likely to be removed from the treated area, ingested by small children or animals, or otherwise contacted by people, animals, clothing, footwear, or equipment. Water-dispersibility also prevents wastage of any relatively expensive components of the inventive pellet since more of the ingredients reach their respective targets. The pellets also provide even delivery of active agents to target plants and organisms over a large area (para.0007-0008).

As discussed above, Lehtonen discloses that their fertilizer compositions comprising a carbon source (e.g., glucose or sucrose) and a source of nitrogen (e.g., urea) may be administered to the soil as a granulated product. In light of the advantages of Lynch’s water-dispersible particles comprising a bioavailable nitrogen containing ingredient (e.g., urea) and a binder (e.g., glucose or sucrose), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Lehtonen, Yamashita, and Vegetable Garden Hub with the teachings of Lynch, and form Lehtonen’s compositions as water-dispersible pellets as disclosed by Lynch. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages disclosed by Lynch, such as providing an even delivery of the carbon source and nitrogen source in Lehtonen’s composition and reducing and/or preventing wastage of the components of the pellets by having more of the ingredients reach their intended targets. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Lynch and Lehtonen are directed to agricultural products applied to the soil, and  Lynch discloses a method of production for pellets comprising the ingredients used in Lehtonen’s composition.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that Yamashita expressly states that the application rate of 5 gal/acre to 240 gal/acre is for crops, and Yamashita does not appear to explicitly disclose applying their aqueous composition prior to or simultaneous with planting a crop.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Yamashita further discloses that introducing the composition into the soil for soil amendment application results in a concentration of the CSE component in the soil that is at least about 5 ppm, and generally does not exceed about 200 ppm (about 10-400 pounds of the composition per acre). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, as discussed above, Yamashita discloses that the CSE components (e.g., glucose, sucrose, fructose) are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation, discloses that the CSE component is present in the composition in an amount ranging from about 5-75% w/w, and discloses that introducing the composition into the soil for soil amendment application results in a concentration of the CSE component in the soil that is at least about 5 ppm, and generally does not exceed about 200 ppm (about 10-400 pounds of the composition per acre). Thus, in the case that the CSE component made up about 50% w/w of the composition, the amount of the CSE component present in the soil when applied for soil amendment application would be about 5-200 pounds per acre. 
Yamashita also discloses that the amount of aqueous composition that is used during any one application will vary depending on the nature of the soil, the nature of the composition, the environmental conditions, etc. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to optimize the amount of the CSE component (e.g., glucose, sucrose, fructose) being applied to the soil as soil amendment based on factors such as the nature of the soil, the amount of beneficial soil microbes present in the soil prior to planting, etc., e.g., increasing the amount of CSE component being applied if the population of beneficial soil microbes in the soil is low. Moreover, as evidenced by Yamashita’s disclosure of the greater amounts suitable for application when applied to crops, increasing the application rate of the composition and CSE component do not appear to be detrimental to the crops to be grown. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 

(2) Applicant argues that Yamashita 2001 expressly states that the cited application range is for a concentrate or stock solution which would be diluted for use, and therefore, the actual amount applied are likely to be substantially less than calculated above. Applicant argues that Yamashita 2001 teaches away from the assumptions made above by expressly stating that, “the many crops to be treated may vary in requirements with respect to species, season, and an assortment of environmental factors. It would then be necessary to adjust concentrations of the various ingredients.”

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. Yamashita 2001’s statement that Applicant has pointed out is not necessarily a teaching away, but rather, appears to be in line with the argument above that various ingredients are optimizable. As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, as discussed above, Yamashita 2001 discloses that the CSE components (e.g., glucose, sucrose, fructose) supply carbon skeleton for synthesis of proteins and other plant molecules and to supply energy for plant metabolism, discloses that the CSE component is present in the composition in an amount ranging from about 5-75% w/w, and discloses a suitable range of application rate of the composition (e.g. applied at a rate of 1-5 gal/acre). In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to optimize the amount of the CSE component (e.g., glucose, sucrose, fructose) being applied to the soil based on factors such as the condition of the soil prior to application, e.g., increasing the amount of CSE component being applied if the soil is lacking in proteins, plant molecules, and energy supply for plant metabolism. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Conclusion
	 Claims 16, 18-21, 23-25, 27-30, 55, 57, and 58 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liu et al. (Conversion of Parts per Million on Soil Test Reports to Pounds per Acre; pg.2, How to Convert Pounds per Acre to Parts per Million).